          Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 1 of 16                  FILED
                                                                                 2021 Jan-28 PM 10:56
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

Colby Hooper,                                    )
                                                 )
Plaintiff,                                       )
                                                 )
                                                   CASE NO.:
v.                                               )
                                                   2:19-cv-01601-HNJ
                                                 )
Midland Funding LLC; et al.,                     )
                                                 )
Defendants.                                      )

             DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR
                  MOTION FOR SUMMARY JUDGMENT

      Plaintiff Colby Hooper initially brought a single Fair Debt Collection

Practices Act (“FDCPA”) count and four state law counts against Defendants

Midland Funding LLC and Midland Credit Management, Inc. (collectively,

“Midland”), and each of Hooper’s claims was based solely on the underlying state

court debt collection action filed against him by Midland Funding.1          Hooper

originally premised his FDCPA count on two supposed theories of liability: 1)

Midland purportedly did not intend or attempt to prove its underlying collection case

against Hooper at trial; and 2) Midland allegedly filed a fraudulent proof of service




      1
          See Doc. 1; see also Doc. 39 at pp. 6-19.
           Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 2 of 16




regarding its collection lawsuit against Hooper and, in turn, supposedly obtained an

improper default judgment and thereafter wrongfully garnished his wages.2

       When faced with Midland’s motion for summary judgment, though, Hooper

not only abandoned all four of his state law counts, but he also conceded his first

supposed theory of FDCPA liability.3 Thus, all that remains at issue is Hooper’s

contention that Midland purportedly violated section 1692e(10) of the FDCPA4 by

“us[ing] and fil[ing] a false service affidavit with the court in the underlying state

court action” and, in turn, by allegedly “us[ing] this false affidavit to obtain a default

judgment against . . . Hooper which caused him harm.”5 However, both the record

evidence and the law are fatal to Hooper’s lone remaining theory of liability,6 and

this Court should grant Midland’s motion for summary judgment.7

   Midland’s Reply to Hooper’s Responses to Midland’s Statement of Facts

       In his response to Midland’s motion for summary judgment, Hooper takes

issue with three of the facts set forth in the “Statement of Undisputed Relevant




       2
           See Doc. 1 at pp. 3-7, ¶¶ 5-29; see also Doc. 43 at p. 2.
       3
           See, e.g., Doc. 43 at pp. 1-3.
       4
          See, e.g., Doc. 43 at p. 5. Section 1692e(10) of the FDCPA prohibits a debt collector
from using “any false representation or deceptive means to collect or attempt to collect any debt or
to obtain information concerning a consumer.” 15 U.S.C. § 1692e(10).
       5
           Doc. 43 at p. 2.
       6
           See infra; Doc. 39 at pp. 6-19; id. at pp. 29-32; Doc. 44.
       7
           See Doc. 34; see also Docs. 37-39.

                                                   2
           Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 3 of 16




Material Facts” section of Midland’s summary judgment brief.8 Each of Hooper’s

objections to Midland’s three submitted facts at issue misses the mark.

       First, Hooper responds that, “in his deposition, [he] repeatedly disputed ever

being served with the state court lawsuit by the process server[.]”9 As an initial

matter, whether Hooper was actually served is immaterial to Midland’s arguments

for summary judgment, and thus any dispute about that fact does not change the

outcome.10 And, in any event, Hooper’s self-serving, conclusory allegation pales in

comparison to Midland’s numerous evidentiary submissions demonstrating that he

was, indeed, served—including but not limited to: 1) the affidavit of the process

server;11 2) the affidavit of the owner and founder of the independent process service

company for which the process server worked, VanSlam, Inc.;12 and 3) VanSlam,

Inc.’s “Service History” log, which sets forth the specific location coordinates, date,

and time of service of Midland Funding’s collection lawsuit upon Hooper.13




       8
           See Doc. 43 at pp. 6-8.
       9
           Doc. 43 at p. 7.
       10
          Hooper contends that “[t]his is the core dispute in the case.” Doc. 43 at p. 7 (emphasis
omitted). Not so. The core question is not whether Midland Funding’s collection lawsuit was
actually served on Hooper—the core question is whether Midland had a good faith basis for
moving forward with the default judgment and subsequent garnishment proceeding against
Hooper. See infra; Doc. 39; Doc. 44.
       11
            See Doc. 38-8 at p. 3, ¶¶ 3-4.
       12
            See Doc. 38-7 at p. 4, ¶¶ 6-7.
       13
            Id. at p. 9.

                                                3
        Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 4 of 16




       Second, Hooper now claims that he does not recall having been served with

Midland’s underlying process of garnishment.14 Again, though, Hooper’s objection

is immaterial; his sole remaining claim is not premised on any alleged failure of

Midland to serve its process of garnishment upon him.15 Moreover, his objection is

flatly contradicted by his own deposition testimony wherein he admitted that he had

no reason to dispute that he signed the return of service form regarding the service

of Midland Funding’s process of garnishment.16

       Finally, Hooper testified at his deposition that he does not believe that

Midland should have known that he (allegedly) was not served with the collection

lawsuit.17 In an apparent attempt to soften the blow posed by such a striking

admission, Hooper responds that he also testified that he does not know “what

[Midland] knew or did not know.”18 This third responsive objection is perplexing—

particularly given the fact that Midland expressly referenced the same additional

deposition testimony of Hooper in its own summary judgment brief.19 In sum,

Hooper does not dispute that Midland did not know—and agrees that Midland had


       14
            See Doc. 43 at p. 7.
       15
            See, e.g., Doc. 43.
       16
        See Doc. 38-1 at p. 25 (Colby Hooper Dep. 93:14-16 (Oct. 23, 2020)); see also id. at p.
25 (Hooper Dep. 93:8-9); cf. Doc. 38-10 at p. 2.
       17
            See Doc. 38-1 at p. 21 (Hooper Dep. 78:11-19).
       18
            Doc. 43 at p. 8.
       19
            See Doc. 39 at p. 19 (citing Hooper Dep. 78:1-10); id. at p. 29 (citing Hooper Dep. 78:1-
19).

                                                  4
         Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 5 of 16




no reason to know—that he (allegedly) was not served with the collection lawsuit;20

thus, Hooper cannot dispute that Midland had a good faith basis for moving forward

with the default judgment and subsequent process of garnishment.

                                           Argument

I.     Hooper’s arguments regarding section 1692e of the FDCPA lack merit.

       Hooper argues that Midland’s motion for summary judgment should be

denied because Midland purportedly violated section 1692e of the FDCPA,21 which

prohibits a debt collector from “us[ing] any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C. §

1692e. As explained below, Hooper fails to support his contention with any

persuasively analogous authority, and his argument otherwise lacks merit.

       A.        The Miljkovic case cuts against Hooper’s argument.

       Hooper first cites the case of Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d

1291 (11th Cir. 2015) for the innocuous proposition that “[t]he FDCPA covers false


       20
            In a footnote, Hooper mentions that his counsel objected to the form of two of the three
primary deposition questions posed to Hooper on this “did not know/had no reason to know” front.
See Doc. 43 at p. 8, fn.3. Hooper’s counsel’s form objections are of no import for several reasons.
First, the two subject deposition questions to which Hooper’s counsel objected were not improper
compound questions. See Doc. 38-1 at p. 21 (Hooper Dep. 78:1-17). Additionally, Hooper’s
counsel did not object to the third volley in the line of questions at issue—i.e., what actually
prompted Hooper’s responsive answer confirming that he does not believe that Midland should
have known that he (allegedly) was not served with the collection lawsuit. Id. at p. 21 (Hooper
Dep. 78:18-19). Further still, and as discussed herein and in a number of Midland’s prior filings,
Hooper’s arguments based on collateral estoppel and the Rooker-Feldman doctrine are
inconsequential red-herrings. See infra; see also Doc. 20; Doc. 26; Doc. 44 at pp. 14-18.
       21
            See Doc. 43 at pp. 11-16.

                                                 5
        Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 6 of 16




statements made in documents filed in Court proceedings.”22 However, in Miljkovic,

the Eleventh Circuit did not posit that a debt collector somehow violates the FDCPA

in relying upon a signed and attested return of service form or a duly entered court

order. Rather, there, the Eleventh Circuit actually affirmed the dismissal of the

plaintiff-debtor’s FDCPA claims, holding that “[t]he fact that [the defendant-debt

collectors]’ attempt to collect on [the plaintiff-debtor]’s debt by garnishing his wages

‘turn[ed] out ultimately to be unsuccessful’ does not make the filing of the sworn

reply ‘an action that cannot legally be taken’” under the FDCPA. Miljkovic, 791 F.

3d at 1307 (quoting Heintz v. Jenkins, 514 U.S. 291, 296 (1995)).23

       B.        Hooper misconstrues the “strict liability” function of the FDCPA.

       Hooper next mistakenly relies on characterizations of the FDCPA as a “strict

liability statute” in arguing that whether Midland “acted in ‘good faith,’ or . . .

reasonably relied on the service return when filing for the default or didn’t know

[Hooper allegedly] wasn’t served with the lawsuit make[s] no difference.”24




       22
            Doc. 43 at p. 12.
       23
          Cf. id. at 1306 (“Section 1692e [of the FDCPA] generally prohibits deceptive practices
in debt collection. Examples of proscribed conduct include implying that the consumer
committed any crime, falsely representing the amount of the debt, and threatening to take
legal action that is not intended to be taken.”) (emphasis added). No such conduct is at issue
here.
       24
            Doc. 43 at pp. 13-14.

                                               6
         Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 7 of 16




                 1.     Each of the cases offered by Hooper in support of his “strict
                        liability” argument is distinguishable from the case at bar.

       None of the cases on which Hooper relies in regard to his “strict liability”

argument is factually analogous to the case at bar or otherwise supports the denial

of Midland’s motion for summary judgment. In LeBlanc v. Unifund CCR Partners,

601 F.3d 1185 (11th Cir. 2010),25 the Eleventh Circuit found that the defendant’s

failure to register as an “out-of-state consumer collection agency” may support a

cause of action under the FDCPA.                 See 601 F.3d at 1197-98.26              Likewise

distinguishable, the Owen v. I.C. System, Inc., 629 F.3d 1263 (11th Cir. 2011) case27

concerned a plaintiff-debtor’s allegations that the defendant’s collection letters

misrepresented the amount and status of the sued-upon debt. See 629 F.3d at 1269.

And in Bourff v. Rubin Lublin, LLC, 674 F.3d 1238 (11th Cir. 2012),28 the Eleventh

Circuit held that the plaintiff-debtor pled a legally cognizable FDCPA claim in

alleging that the defendant-collection firm “falsely stat[ed] in its collection notice

that [the assignee of the subject debt] was the ‘creditor’”—a defined term under the



       25
            See Doc. 43 at pp. 13-14.
       26
           In connection with the LeBlanc case, Hooper also cites Ellis v. Solomon, P.C., 591 F.3d
130 (2d Cir. 2010). See Doc. 43 at p. 14. In Ellis, because the “defendants failed to inform the
[plaintiff] that the commencement of the [collection] lawsuit had no effect on the information
contained in the validation notice[,]” the Second Circuit affirmed the district court’s finding that
“the service of the summons and complaint overshadowed the validation notice in violation of the
FDCPA.” 591 F.3d at 132. The case at bar concerns no such issue.
       27
            See Doc. 43 at pp. 14-16.
       28
            See Doc. 43 at p. 14.

                                                 7
         Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 8 of 16




FDCPA that expressly excepts assignees of a debt. 674 F.3d at 1241; cf. 15 U.S.C.

§ 1692a(4) (excepting assignees of debt from “[t]he term ‘creditor’”).29

                 2.     Hooper’s “strict liability” argument misconstrues the law.

       Whether in regard to his “strict liability” argument or otherwise, Hooper fails

to cite any case law standing for the proposition that a debt collector violates the

FDCPA by relying upon an underlying default judgment order that later is set aside

by the state court. By contrast, Midland has cited this Court to the directly on-point

case of Rodrigo v. Barclays Bank Delaware, No. 16-cv-808-JAH (JMA), 2017 WL

1155373 (S.D. Cal. Mar. 27, 2017),30 in which the federal court dismissed the

plaintiff-debtor’s FDCPA claims—even though they arose out of a state court


       29
         Finally, Hooper’s citations to the cases of Janetos v. Fulton Friedman & Gullace, L.L.P.,
825 F.3d 317 (7th Cir. 2016), Thompson v. Resurgent Capital Services, L.P., No. 2:12-cv-01018-
JEO, 2015 WL 1486974 (N.D. Ala. Mar. 31, 2015), and Pollice v. National Tax Funding, L.P.,
225 F.3d 379 (3d Cir. 2000) fail to offer any meaningful support to Hooper’s stated position. See
Doc. 43 at p. 15.
        First and foremost, none of these cases even purports to hold that a debt collector may be
found liable under the FDCPA by relying on a signed and attested return of service form or a
default judgment order duly entered by the state court. Moreover, in Janetos, the Seventh Circuit
simply found that the defendant-creditor could be held liable under the FDCPA where its collection
law firm sent a collection letter to the plaintiff-debtor that failed to disclose the creditor’s name,
and that an agency relationship can exist between a debt collector and its contractor for purposes
of FDCPA liability. See 825 F.3d at 321-22. In Thompson, this Court dismissed all of the plaintiff-
debtor’s claims against a defendant-debt collector except for a FDCPA claim based on the
defendant’s alleged oral representation to the plaintiff that “‘[e]ven though [the debt was] out of
[the] statute [of limitations], it’s still a collectible debt[.]’” 2015 WL 1486974 at *17 (quoting the
record) (first bracketed text supplied by court). And in Pollice, the Third Circuit examined whether
the plaintiff-homeowners’ delinquent property taxes, water bills, and sewer bills constitute “debts”
under the FDCPA and whether the defendant-limited partnership engaged in efforts to collect those
outstanding bills constituted a “debt collector” under the FDCPA. See 225 F.3d at 400-06. In
other words, Janetos, Thompson, and Pollice are readily distinguishable from the case at bar.
       30
            See Doc. 39 at pp. 30-32; Doc. 44 at pp. 12-14.

                                                  8
        Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 9 of 16




collection action wherein the state court had set aside the previously entered default

judgment based on the debtor’s argument that “she was never personally served

with the summons and complaint.” 2017 WL 1155373 at *2; see id. at *6-7.31

      In rejecting the plaintiff-debtor’s FDCPA claims, the Rodrigo court held that

“even if [it had] found that [the defendant-collection law firm], through its registered

process server, failed to serve the correct individual, . . . that finding . . . would not

support the inference that [the defendant] acted purposefully to procure proof of

service in bad faith, and file an allegedly false proof of service in violation of the

FDCPA.” 2017 WL 1155373 at *7 (emphasis added). Notably, Hooper devotes one

sentence—and only one sentence—of his twenty-five page responsive brief to

Rodrigo: “Midland then cites this Court to a non-binding District Court opinion out

of the Southern District of California.”32 In other words, Hooper does not even

attempt to dispute the palpable instructiveness of the Rodrigo opinion.

      In any event, accepting Hooper’s “strict liability” argument would mean that

a debt collector automatically violates the FDCPA whenever it relies on a signed and

attested return of service form and/or a duly entered court order granting a default

judgment when pursuing a default judgment and/or a garnishment proceeding that

subsequently is set aside or released. That is not the law; by comparison, simply


      31
           See also Doc. 44 at pp. 12-14 (providing a more thorough discussion of Rodrigo).
      32
           Doc. 43 at p. 13.

                                                9
        Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 10 of 16




because the state court later ruled that Midland Funding did not prove the merits of

its collection case by a preponderance of the evidence does not mean either that

Hooper never actually owed the subject debt or that Midland violated the FDCPA.

See, e.g., Hamilton v. Midland Funding LLC, No. 2:14-cv-02008-AKK, 2017 WL

394839, at *4-5 (N.D. Ala. Jan. 30, 2017) (rejecting plaintiff-debtor’s argument

“that the state court judgment in her favor means that Midland did not have a

legal right to the debt” and holding that “no legal basis exists for the contention

that losing a collections suit in state court means that the debt collector had no legal

basis to file the suit or that it is automatically exposed to FDCPA liability”)

(granting summary judgment in favor of the defendant-debt collector) (emphases

added);33 Rodrigo, 2017 WL 1155373 at *7.34 Hooper’s section 1692e arguments

fall flat, and Midland’s motion for summary judgment is due to be granted.

II.    The doctrine of collateral estoppel does not apply.35

       Hooper additionally contends that Midland “should be collaterally estopped

from presenting argument or evidence that [Hooper] was actually served with the


       33
           Although cited repeatedly throughout Midland’s summary judgment brief (including,
without limitation, in Part II of the “Argument and Citations to Authority” section) (see Doc. 39
at p. 30; see also id. at pp. 21-26), Hooper’s responsive brief completely ignores the Hamilton
case. Compare Doc. 43.
       34
         See also Heintz, 514 U.S. at 296 (recognizing that an unsuccessful collection action does
not automatically violate the FDCPA).
       35
           Midland adopts and incorporates herein the respective arguments and averments set forth
in its prior Response in Opposition to Plaintiff’s Motion to Exclude (see Doc. 20) and Sur-Reply
to Plaintiff’s Motion to Exclude (see Doc. 26).

                                               10
        Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 11 of 16




underlying collection lawsuit[.]”36 Again, though, just because the state court

ultimately decided to set aside the default judgment does not mean that Midland

somehow violated the FDCPA—and it certainly does not preclude Midland from

offering evidence in defense of Hooper’s FDCPA allegations. Cf., e.g., Hamilton,

2017 WL 394839 at *4-5; Rodrigo, 2017 WL 1155373 at *2, 6-7 (dismissing the

debtor’s FDCPA claims even though they arose out of an underlying state court

collection action wherein the debt collector had unsuccessfully opposed the

debtor’s motion to set aside the default judgment).37

       Moreover, Hooper’s claim that “[t]he only argument advanced by [him to the

state court] in support of setting aside the default was that he was not served with

the [collection] complaint”38 is inaccurate. Rather, Hooper argued to the state small

claims court that it should set aside the default for two reasons: 1) Midland Funding

allegedly could not meet its burden of proof to establish proper service; and 2) the

Alabama judiciary generally disfavors default judgments.39 In fact, the state small

claims court’s subsequent order granting Hooper’s motion to set aside the default

mentioned nothing whatsoever about whether or not Hooper had been properly



       36
            Doc. 43 at p. 17; see id. at pp. 18-20.
       37
         See also Heintz, 514 U.S. at 296 (determining that an unsuccessful collection action does
not automatically run afoul of the FDCPA).
       38
            Doc. 43 at p. 17 (emphasis omitted).
       39
            See Doc. 18-5 at pp. 2-5.

                                                      11
        Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 12 of 16




served.40 In turn, Alabama Rule of Civil Procedure 60 provides several reasons for

which a state court may opt to set aside a default judgment, including but not limited

to “mistake, inadvertence, surprise, or excusable neglect,” or because it would be

inequitable “that the judgment should have prospective application,” or even for

“any other reason justifying relief.” ALA. R. CIV. P. 60(b) (emphasis added).41

       Hooper fails to cite a single case standing for the proposition that Midland

here is collaterally estopped from “presenting argument or evidence” relating to the

state court’s decision to set aside the underlying default judgment42—his “collateral

estoppel” argument is a textbook red-herring.

III.   The Rooker-Feldman doctrine does not provide a basis on which to deny
       Midland’s motion for summary judgment.43

       Hooper further argues that Midland’s summary judgment motion runs afoul

of the Rooker-Feldman doctrine by supposedly inviting this Court to discard the state

small claims court’s order setting aside the default.44 However, Hooper fails to

support his Rooker-Feldman argument with any case law even remotely analogous


       40
            See Doc. 38-11 at p. 2.
       41
          See also, e.g., Storage Equities, Inc. v. Kidd, 579 So. 2d 605, 607 (Ala. 1991) (noting
that Alabama Rule of Civil Procedure 55 “contemplates a liberal exercise of the trial court’s
discretion in favor of setting aside default judgments”).
       42
            Compare Doc. 43 at pp. 16-20.
       43
           Midland adopts and incorporates herein the relevant arguments and averments set forth
in its prior Response in Opposition to Plaintiff’s Motion for Partial Summary Judgment. See Doc.
44 at pp. 16-18.
       44
            See Doc. 43 at pp. 20-23.

                                               12
       Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 13 of 16




to the facts of this case.45 And as Midland has explained previously, Midland’s

motion for summary judgment does not depend upon this Court concluding that

Midland actually effected service of its collection lawsuit upon Hooper.46 Even if it

did, however, it still would not implicate the Rooker-Feldman doctrine.

      “[T]he Rooker-Feldman doctrine is a narrow doctrine that only applies to an

attempt to appeal a state court judgment.” Vasquez v. YII Shipping Co., Ltd., 692

F.3d 1192, 1195 (11th Cir. 2012). The doctrine “is confined to cases that . . . were

‘brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.’” Id. at 1195-96 (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005))

(emphasis supplied by court). Here, Midland did not bring the case at bar, and

Midland is not inviting this Court to resuscitate the default judgment or Midland’s

ability to collect the sued-upon debt from Hooper—rather, Midland is asking this

Court merely to consider Midland’s submitted evidentiary materials that “belie

[Hooper]’s contention that Midland filed a frivolous [return of service form or

motion for default judgment].” Hamilton, 2017 WL 394839 at *4. Simply put, the

Rooker-Feldman doctrine has no applicability to Midland’s summary judgment


      45
           Compare id. at pp. 20-23.
      46
           See, e.g., Doc. 39 at pp. 21-32; Doc. 44 at pp. 4-15.

                                                 13
       Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 14 of 16




motion. See, e.g., Vasquez, 692 F.3d at 1195-96; cf., e.g., Hamilton, 2017 WL

394839 at *4-5; Rodrigo, 2017 WL 1155373 at *2, 6-7.

IV.   Hooper’s argument that there exists a genuine issue of material fact as to
      whether he was served with Midland Funding’s collection lawsuit is not
      supported by any authority and otherwise misses the mark.

      Lastly, Hooper argues that “whether or not Midland served [Hooper] with the

collection lawsuit is a genuine issue of material fact that can only be decided by a

jury.”47 Hooper, however, fails to adorn his argument with any supporting legal

authority—much less any case law.48 As such, this Court need not consider this

unsupported argument of Hooper. See, e.g., Bahamas Sales Assoc., LLC v. Byers,

No. 3:08-cv-1012-J-32JRK, 2017 WL 3782804, *12, n.30 (M.D. Fla. Aug. 31, 2017)

(granting summary judgment in favor of defendants on plaintiff’s RICO claims

because, in part, “[p]laintiffs cite no case law in support of their arguments regarding

a purported pattern of racketeering”).

      Hooper’s final argument fails for an additional—and perhaps more

fundamental—reason. The question at issue is not whether Hooper actually was

served with the collection lawsuit; rather, the central question is whether Midland

“procure[d] proof of service in bad faith, and file[d] an allegedly false proof of

service in violation of the FDCPA.” Rodrigo, 2017 WL 1155373 at *7. At this


      47
           Doc. 43 at p. 23; see id. at p. 24.
      48
           Compare Doc. 43 at pp. 23-24.

                                                 14
        Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 15 of 16




summary judgment stage, Hooper’s conclusory allegations need not be taken as true,

and the undisputed evidence shows that Midland filed the duly signed and attested

return of service form in good faith, moved for default judgment in good faith, and

relied in good faith on the state court’s order of default when instituting the

garnishment proceeding.49 In sum, Midland has negated an essential element of

Hooper’s FDCPA claim, and Midland’s motion for summary judgment should be

granted. See, e.g., Hamilton, 2017 WL 394839 at *4-5; Rodrigo, 2017 WL 1155373

at *2, 6-7; see also Krawczyk v. Centurion Capital Corp., No. 06-C-6273, 2009 WL

395458, *10 (N.D. Ill. Feb. 18, 2009) (rejecting the plaintiff-debtor’s FDCPA claims

because the defendant-debt collector “had a good faith basis for pursuing its

collection action in state court”).50

                                          Conclusion

       Pursuant to Federal Rule of Civil Procedure 56 and in accord with the above,

Midland respectfully requests that this Court enter an order granting Midland’s

motion for summary judgment.




       49
          See, e.g., Doc. 38-1 at p. 21 (Hooper Dep. 78:1-19); Doc. 38-5 at pp. 5-7, ¶¶ 10-14; Doc.
38-7 at p. 4, ¶¶ 6-7; id. at pp. 9, 11, 13, 15; Doc. 38-8 at p. 3, ¶¶ 3-4.
       50
          See also Vance v. Portfolio Recovery Assocs., LLC, No. 14 C 3641, 2016 WL 1247469,
*15-16 (N.D. Ill. March 30, 2016) (“Here, the court finds at a minimum that no reasonable jury
would conclude from this evidence that defendants knew or should have known they could not
prove their case. As such, there is no triable issue of fact.”) (emphasis added).

                                                15
      Case 2:19-cv-01601-HNJ Document 45 Filed 01/28/21 Page 16 of 16




      Date: January 28, 2021

                                     /s/ Thomas R. DeBray, Jr.
                                     One of the Attorneys for Defendants

OF COUNSEL:

Jason B. Tompkins
Thomas R. DeBray, Jr.
Balch & Bingham LLP
P.O. Box 306
Birmingham, Alabama 35201-0306




                        CERTIFICATE OF SERVICE
       I hereby certify that the foregoing has been filed on this the 28th day of
January, 2021, via CM/ECF, which will electronically notify the following counsel
of record:

John C. Hubbard
JOHN C. HUBBARD, LLC
P.O. Box 953
Birmingham, Alabama 35201

W. Whitney Seals
COCHURN & SEALS, LLC
P.O. Box 10448
Birmingham, Alabama 35202-0448

                                     /s/ Thomas R. DeBray, Jr.
                                     Of Counsel




                                       16
